TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00317-CR


Jack Nelson Stafford, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 5705, HONORABLE V. MURRAY JORDAN, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's brief was originally due September 11, 2006.  On the motion of
appellant's retained attorney, Mr. Kirby J. Roberts, the time for filing was extended to November
11, 2006.  No brief has been filed on appellant's behalf and no further extension of time for filing
has been sought.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than January 19, 2007. 
Rule 38.8(b)(3).



				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Filed:   December 13, 2006
Do Not Publish